t c memo united_states tax_court keith a tucker and laura b tucker petitioners v commissioner of internal revenue respondent docket no filed date george m clarke iii robert h albaral david gerald glickman phillip j taylor mireille r oldak vivek a patel john d barlow and kathryn e rimpfel for petitioners donald kevin rogers charles buxbaum christopher fisher and john j boyle for respondent memorandum findings_of_fact and opinion goeke judge respondent issued a notice_of_deficiency disallowing petitioners’ claimed loss deduction of dollar_figure for the tax_year this adjustment resulted in a dollar_figure deficiency and a dollar_figure sec_6662 penalty the claimed loss deduction arises from a series of offsetting foreign_currency digital options that petitioner keith a tucker entered into through passthrough entities one set of offsetting foreign_currency options generated the loss and a second set of offsetting foreign_currency options generated a tax basis in an s_corporation through which petitioners claimed the loss deduction through a technical application of statutory and regulatory provisions mr tucker separated the loss and gain from the offsetting options and claimed only the loss portion as u s source before trial petitioners conceded the basis component but continue to assert the deductibility of a dollar_figure loss for based upon their purported cash_basis in the s_corporation petitioners seek to carry forward the remainder of the loss deduction to the extent of stock basis in future years on the basis of the concession the issues for decision are whether petitioners are entitled to deduct a loss for on the offsetting foreign_currency options we hold that they may not because the underlying option transaction sec_1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code code in effect for the year in issue lacked economic_substance and whether petitioners are liable for an accuracy-related_penalty under sec_6662 we hold that they are not findings_of_fact i background at the time the petition was timely filed petitioners resided in texas mr tucker received a bachelor of business administration degree with a major in accounting and a minor in finance in and a juris doctor degree in from the university of texas mr tucker was licensed as a certified_public_accountant c p a he never practiced law after his college graduation and while attending law school mr tucker worked at kpmg or its predecessor kpmg and became a partner in mr tucker started his kpmg career preparing individual tax returns and then life_insurance_company returns and eventually began to provide technical_advice on life_insurance_company tax matters he successfully developed his life_insurance tax practice and a national reputation in mr tucker became the national director of kpmg’s insurance practice in mr tucker left the insurance taxation field and joined the investment banking firm stephens inc as a senior vice president becoming involved in 2the parties filed stipulations of facts with accompanying exhibits which are incorporated by this reference mergers acquisitions public and private placements and corporate finance in mr tucker joined the private equity firm trivest inc as a partner working on middle-market leveraged buyouts in mr tucker left trivest to become an executive at torchmark corp an insurance financial services and real_estate_holding_company in mr tucker became the chief_executive_officer ceo of a torchmark subsidiary waddell reed financial inc waddell reed a national mutual_fund and financial services company targeting middle- class individual investors and small businesses in torchmark spun off waddell reed as a publicly traded company mr tucker remained the ceo and served as a director and the chairman of the board mr tucker remained in these positions until his forced resignation in after leaving kpmg in mr tucker continued to maintain a relationship with the firm kpmg served as his personal tax adviser and return preparer kpmg prepared petitioners’ returns for through and advised mr tucker on various investment_income and estate_planning issues a executive financial planning program after waddell reed went public in waddell reed established a company-sponsored personal financial planning program for its senior executives wr executive program that provided financial estate and income_tax planning and tax_return preparation services part of waddell reed’s reasoning for adopting the wr executive program was concern with its own reputation and client relationships as affected by the ethical conduct of its executives including tax compliance issues waddell reed also wanted to ensure that senior executives focused their attention on shareholder matters rather than their own tax and investment affairs upon mr tucker’s recommendation waddell reed engaged kpmg to manage the wr executive program kpmg also served as waddell reed’s auditor mr tucker recommended a friend and former kpmg colleague eugene schorr to run the wr executive program bruce wertheim a senior manager at kpmg assisted mr schorr as a principal adviser mr schorr has a bachelor’s degree in accounting and a master’s degree in taxation and is a c p a and a personal financial specialist he worked in kpmg’s tax compliance group and specialized in individual tax and financial planning gifts and estates trust planning and charitable_contributions mr schorr worked at kpmg or its predecessors from until he retired in becoming a partner in during his career mr schorr served as partner in charge of kpmg’s new york individual tax practice and as partner in charge of its national personal financial planning practice during and he served as partner in charge of kpmg’s national financial planning corporate program mr schorr taught an undergraduate estate and gift_tax course for years and lectured on income_tax trust and estate_planning issues at various conferences and institutes he wrote tax articles and served on the editorial board_of taxation for accountants and as a director of the new york state society of certified public accountants throughout this career mr schorr emphasized the importance of client relationships in his experience many senior executives lacked time to handle their own financial and estate_planning and tax matters mr schorr had extensive experience in the development and administration of executive financial planning programs such as the wr executive program mr tucker considered mr schorr trustworthy and knowledgeable and viewed him as the preeminent person at kpmg for coordinating tax_return compliance tax planning estate_planning and financial planning for executives from through kpmg provided waddell reed’s senior executives including mr tucker with individual tax and financial planning services pursuant to the wr executive program as part of the wr executive program kpmg asked waddell reed’s senior executives to complete a comprehensive information-gathering document relating to the executives’ financial and tax situations and financial and nonfinancial goals kpmg used the information to develop specific recommendations for the executives b waddell reed stock_options during his employment with waddell reed mr tucker participated in an executive deferred_compensation stock_option plan wr stock_options plan by waddell reed’s stock had significantly appreciated in the short time since it had gone public in kpmg anticipated that waddell reed’s executives including mr tucker would exercise their wr stock_options during to take advantage of the increased stock value and would experience significant increases in their incomes as a result of exercising the wr stock_options kpmg advised mr tucker on timing and restrictions upon the exercise of the wr stock_options on date mr tucker exercised big_number wr stock_options on that same date he exercised big_number wr stock_options via the keith a tucker children’s trust agreement dated date on their joint income_tax return petitioners reported dollar_figure in wages and salaries which included dollar_figure in gain from the exercise of wr stock_options waddell reed withheld federal_income_tax of approximately dollar_figure million from mr tucker’s compensation relating to the exercise of the options ii evolution of a tax strategy in date before exercising the wr stock_options mr tucker met with kpmg advisers to discuss his financial and tax planning for including his exercise of the wr stock_options they discussed the need to withhold income_tax upon the exercise of the wr stock_options mr schorr also explained the need for mr tucker to diversify his investments mr tucker viewed his wr investments as conservative and wanted to diversify into riskier investments mr schorr advised mr tucker that kpmg offered various investment programs that could mitigate his income_tax resulting from exercising the wr stock_options mr tucker viewed his conversations with kpmg as part of the wr executive program kpmg had trained and directed its partners to refer clients with income over a certain threshold to kpmg’s innovative strategies group mr schorr identified mr tucker as a potential client for the innovative strategies group in the spring of on the basis of mr tucker’s income from his exercise of the wr stock_options mr schorr conferred with timothy speiss the northeast partner in charge of kpmg’s innovative strategies group and with other kpmg partners with respect to mr tucker mr schorr asked mr speiss to meet with mr tucker to discuss tax strategies to mitigate his income_tax mr speiss has a bachelor’s degree in business with a major in accountancy and a master of science degree in taxation he began working at kpmg in and became a partner in at trial in this case mr speiss asserted his fifth_amendment privilege_against self-incrimination when questioned by respondent’s counsel mr tucker relied on mr schorr’s recommendation of mr speiss because mr tucker trusted mr schorr mr tucker viewed his meeting with mr speiss as part of the wr executive program mr tucker had not previously met mr speiss and was not familiar with kpmg’s innovative strategies group which mr speiss described as offering specialized investment and tax planning advice by letter dated date mr wertheim provided mr tucker with an estimate of mr tucker’s income from the planned date exercise of the wr stock_options in anticipation of their upcoming meeting on date the kpmg advisers messrs speiss wertheim and schorr met with mr tucker and mr speiss explained that part of his work was to identify investment opportunities that also had tax benefits and to implement the tax benefits for kpmg’s clients kpmg proposed a tax strategy referred to as short options and explained that the strategy would mitigate petitioners’ income_tax from the wr stock_options short options strategy mr schorr explained that the internal_revenue_service irs could impose accuracy-related tax penalties and that taxpayers could protect themselves from penalties by relying on counsel mr tucker had previously been unfamiliar with irs penalties on the same day mr tucker also met with a representative of quadra associates who was a former kpmg colleague of messrs tucker and schorr to discuss a tax strategy for petitioners’ income_tax referred to as the quadra forts transaction mr schorr arranged this meeting after these meetings mr tucker decided to further pursue and investigate kpmg’s short options strategy mr tucker declined to engage in the quadra forts transaction in part because it would require disposition of his wr stock something he wanted to avoid as waddell reed’s ceo kpmg sent a letter to mr tucker dated date that described both tax strategies which mr tucker received during the first week of august on date mr tucker spoke with representatives of kpmg and helios financial llc helios to discuss the mechanics of the short option strategy after these discussions mr tucker viewed the short options strategy as in a concept stage and he did not yet understand the transaction kpmg provided an engagement letter to mr tucker dated date and signed by mr speiss for services relating to the short option strategy for a fee of dollar_figure on date the irs issued notice_2000_44 2000_2_cb_255 which described the son of boss tax_shelter and identified as a listed_transaction the simultaneous purchase and sale of offsetting options and the subsequent transfer of the options to a partnership as a result of the issuance of notice_2000_44 supra kpmg informed mr tucker that the irs had identified the short options strategy as a listed_transaction and kpmg could no longer recommend that strategy mr tucker no longer wanted to engage in the short options strategy because of the potential negative impact on his personal and professional reputation his career and waddell reed’s reputation had he engaged in an abusive tax scheme mr tucker discussed these concerns with kpmg and indicated that he would not want to participate in an abusive tax scheme as a result of kpmg’s disclosure of notice_2000_44 supra and its recommendation against the short options strategy mr tucker believed he could trust kpmg not to advise him to invest in an abusive tax strategy he believed kpmg was fulfilling its responsibilities under the wr executive program to prevent senior executives from entering into transactions that could create trouble with the irs mr tucker and kpmg began to discuss other tax mitigation strategies for mr tucker’s tax planning in fall mr tucker reconsidered the quadra forts transaction upon kpmg’s advice and met with quadra associates kpmg provided tax_advice to mr tucker on the quadra forts transaction and consulted with quadra associates as mr tucker’s adviser mr tucker decided to participate in the quadra forts transaction the quadra forts transaction was scheduled to commence on date issues arose concerning quadra associates’ unwillingness to share details about the transaction with kpmg and the lack of disclosure could have prevented kpmg from being able to sign petitioners’ return as return preparer on date quadra associates advised kpmg that financing for the quadra forts transaction was in jeopardy and the transaction might not close on date mr tucker was advised that the quadra forts transaction could not be completed because of a lack of financing during this period when mr tucker first considered the short options strategy in date through the failure of the quadra forts transaction in mid-date mr tucker had little direct communication with mr speiss after the quadra forts transaction fell through mr speiss discussed with and sought approval from several members in kpmg’s tax leadership positions to develop and propose a customized tax solution to mitigate mr tucker’s income_tax by the end of the year mr speiss informed mr schorr that he intended to propose a potential customized tax strategy to mr tucker that involved foreign_currency options mr schorr followed up with at least one member of kpmg’s tax leadership to confirm that the tax leadership approved a customized tax solution for mr tucker because of the sensitive nature of yearend tax strategies and because mr schorr understood that kpmg would not pursue certain types of tax strategies for its clients after issuance of notice_2000_44 supra on date mr speiss spoke with mr tucker and recommended a transaction involving foreign_currency options fx transaction kpmg customized and recommended the fx transaction to three waddell reed senior executives including mr tucker one of the other executives also executed the transaction mr speiss identified four entities helios diversified group inc dgi alpha consultants llc alpha and lehman brothers commercial corp lehman brothers a global financial services firm that would collectively execute and manage the fx transaction mr tucker understood that helios dgi and alpha promoter group were investment advisers that would assist in implementing the fx transaction and that dgi had designed the fx transaction individuals associated with the promoter group explained the potential profit and loss associated with the fx transaction and informed mr tucker that both the potential profit and loss would be capped the promoter group told mr tucker that he had a potential return of dollar_figure on the fx transaction after transaction costs and fees and the probability that he would earn a profit wa sec_40 mr tucker viewed an dollar_figure profit over a short_period as a good investment in fact mr tucker had a net economic loss on the fx transaction of approximately dollar_figure mr tucker knew about the tax benefits of the fx transaction he also knew the irs might disallow the loss deduction from the transaction on date mr speiss sent a letter to mr tucker concerning the fx transaction and transmitting a profit and loss summary for the fx transaction and a summary of review points being considered by kpmg the letter included an attachment titled cfc timeline the cfc timeline contained the following table fri dec wed dec thurs dec fri dec date tax_return due_date date purchase stock of cfc enter into shareholder’s agreement fund cfc acquire options latest date for sale of gain legs and purchase of replacement options latest effective date of check-the-box election remaining positions expire or are sold latest date for making retroactive check-the-box election sec_367 gain election sec_338 election on date mr tucker spoke with messrs schorr and speiss by telephone about the fx transaction mr tucker decided to implement the fx transaction and signed an engagement letter dated date for kpmg to provide tax consulting services relating to the fx transaction mr tucker worked with mr speiss to implement the transaction during the last two weeks of date including after mr tucker left for a two-week vacation on date mr schorr did not participate in meetings and discussions between messrs tucker and speiss relating to the fx transaction mr tucker understood that mr schorr was not involved in implementing the fx transaction iii relevant entities mr tucker implemented the fx transaction through three entities sligo company inc sligo sligo llc sligo llc and epsolon ltd epsolon in date mr tucker incorporated sligo under delaware law with mr tucker owning all outstanding_stock sligo elected s_corporation status for federal_income_tax purposes effective date in date mr tucker also organized sligo llc under delaware law pursuant to a limited_liability_company agreement dated date from its inception until date mr tucker was the sole member of sligo llc on date mr tucker transferred his ownership_interest in sligo llc to sligo epsolon was a foreign_corporation organized under the laws of the republic of ireland on date when epsolon was initially organized cumberdale investment ltd cumberdale also a foreign_corporation existing under the laws of the republic of ireland owned all shares of epsolon’s issued and outstanding_stock on date sligo purchased epsolon shares from cumberdale for dollar_figure from december through sligo owned shares and cumberdale owned share petitioners did not directly or indirectly own any interest in cumberdale epsolon elected partnership classification for federal_income_tax purposes effective date on date cumberdale and sligo entered into a shareholder agreement to make capital contributions to epsolon cumberdale agreed to contribute dollar_figure and sligo agreed to contribute dollar_figure for a total contribution of dollar_figure mr tucker opened two accounts at lehman brothers one on behalf of epsolon epsolon account and the other on behalf of sligo llc sligo llc account on date mr tucker transferred dollar_figure into the epsolon account mr tucker made two transfers into the sligo llc account of dollar_figure and dollar_figure on december and respectively 3mr tucker signed new account forms with lehman brothers that referenced notice_2000_44 2002_2_cb_255 the reference to the notice did not raise concerns with mr tucker about the validity of the fx transaction as he considered it to be boilerplate iv fx transaction the fx transaction consisted of two components the first component epsolon loss component was structured in accordance with the cfc timeline outlined above the second component sligo llc basis component was structured to increase the basis in an s_corporation sligo through which the epsolon loss could pass through to mr tucker a epsolon’s loss component i date foreign_currency_transactions on date epsolon purchased the following four foreign_currency options euro options from lehman brothers tied to the u s dollar and the european euro usd euro for a combined premium of dollar_figure option long euro call i long euro call ii long euro put i long euro put ii strike_price usd euro usd euro usd euro usd euro payoff amount dollar_figure big_number big_number big_number premium dollar_figure big_number big_number big_number on date epsolon wrote to lehman brothers the following euro options for a combined premium of dollar_figure option strike_price short euro call i short euro call ii short euro put i short euro put ii usd euro usd euro usd euro usd euro payoff amount dollar_figure big_number big_number big_number premium dollar_figure big_number big_number big_number the eight euro options expired on date the total net premium payable by lehman brothers to epsolon relative to the above eight euro options date euro options was dollar_figure which was posted as a credit to the epsolon account at lehman brothers in addition to the net premium epsolon was required to post a margin of dollar_figure the sum of these amounts together with the accrued interest was intended as collateral for the amount epsolon could owe on the date euro options if the usd euro exchange rate was below or above at expiration on the basis of the euro options mr tucker’s advisers determined there were three possible outcomes at expiration if the usd euro exchange rate was below usd euro the parties would exercise four of the euro options long euro put i long 4on brief respondent alleged three possible outcomes with slightly different amounts of potential loss or gain and used exchange rates of usd euro and usd euro the difference is immaterial for our decision euro put ii short euro put i and short euro put ii and epsolon would owe a net dollar_figure to lehman brothers which would result in the return of the dollar_figure credit and an additional loss of dollar_figure if the usd euro exchange rate was above and below usd euro the parties would not exercise any of eight options and epsolon would realize a gain of dollar_figure the net premium credited to its account or if the usd euro exchange rate was above usd euro the parties would exercise four of the euro options long euro call i long euro call ii short euro call i and short euro call ii and epsolon would owe dollar_figure to lehman brothers which would result in the return of the dollar_figure credit and an additional loss of dollar_figure date foreign_currency_transactions on date the euro appreciated against the u s dollar on date epsolon disposed of the following four date euro options for a net gain of dollar_figure option long euro call i long euro call ii short euro put i short euro put ii sold for dollar_figure big_number --- --- closed out for gain --- --- dollar_figure big_number dollar_figure big_number big_number big_number on the same day epsolon purchased from lehman brothers the following two foreign_currency options tied to the deutschmark dem and the u s dollar deutschmark options for a combined premium of dollar_figure option strike_price dem usd long dem call i long dem call ii dem usd payoff amount dollar_figure big_number premium dollar_figure big_number epsolon sold to lehman brothers the following two deutschmark options for a combined premium of dollar_figure option strike_price short dem put i short dem put ii dem usd dem usd payoff amount dollar_figure big_number premium dollar_figure big_number each of the deutschmark options expired on date on the basis of the four deutschmark options epsolon owed a net premium to lehman brothers of dollar_figure epsolon paid the net premium in part by dollar_figure in proceeds from the disposition of four date euro options epsolon’s acquisition of the deutschmark options required it to pay an additional dollar_figure premium and to post an additional margin of dollar_figure date foreign_currency_transactions on date epsolon disposed of the following four foreign_currency options for a net_loss of dollar_figure option sold for closed out for gain loss long dem call i long euro put i short euro call i short dem put i dollar_figure big_number --- --- --- --- dollar_figure big_number dollar_figure big_number big_number big_number date foreign_currency_transactions on date the four remaining euro and deutschmark options expired as of date epsolon had not exercised four options which expired as follows b the long dem option call ii expired and lehman brothers owed dollar_figure to epsolon the short euro call option ii expired and lehman brothers owed dollar_figure to epsolon the long euro put option ii expired out of the money and the short dem put option ii expired out of the money sligo llc basis component on date sligo llc purchased from lehman brothers a long put option to sell big_number japanese yen yen option at a strike_price of dollar_figure yen to the u s dollar for a dollar_figure million premium also on december sligo llc sold a yen put option to lehman brothers to sell big_number yen at a strike_price of dollar_figure yen to the u s dollar for a premium of dollar_figure both yen options expired on date a one-year period from execution to maturity sligo llc owed lehman brothers a net premium of dollar_figure for the two yen options if the yen usd exchange rate was above dollar_figure at expiration sligo llc would receive a net payment of big_number yen worth between dollar_figure and dollar_figure if the yen usd exchange rate was below dollar_figure at expiration both yen options would expire worthless and sligo llc would lose the dollar_figure premium paid to lehman brothers on date mr tucker transferred his ownership_interest in sligo llc to sligo epsolon took the reporting position that it was a controlled_foreign_corporation cfc for a period of nine days before it elected partnership classification ie the taxable_year ended date and its partnership election resulted in a deemed liquidation of epsolon but did not result in any taxable_income to epsolon see sec_301_7701-3 proced admin regs in calculating mr tucker’s basis in his sligo stock petitioners increased mr tucker’s basis by the dollar_figure million premium paid for the long yen put option and dollar_figure in purported cash contributions however mr tucker did not decrease his sligo stock basis by the premium received for the short yen put option mr tucker claimed a basis in his sligo stock of dollar_figure petitioners’ basis calculation for the sligo stock was based on the position that the obligation to fulfill the short yen put option was a contingent obligation which did not reduce mr tucker’s basis in his sligo stock under sec_358 and d the sligo llc yen options created a basis component of the fx transaction similar to the basis inflation identified in notice_2000_44 supra mr tucker was not aware that the fx transaction involved a basis component at the time he executed the fx transaction mr tucker had received but did not read written communications that referred to a basis component petitioners have conceded the sligo llc basis component but continue to argue that mr tucker is entitled to a basis in his sligo stock as of date for purported cash contributions of dollar_figure that he had made during the tax_year v professional advice on mr tucker’s tax_year kpmg represented to mr tucker that the fx transaction was not covered by notice_2000_44 supra mr tucker did not read notice_2000_44 supra because he did not think that he would understand it and because he trusted hi sec_5respondent asserts that petitioners have not substantiated the capital_contribution kpmg advisers mr tucker understood that kpmg would not provide an opinion regarding the tax effects of the fx transaction because kpmg was mr tucker’s return preparer and because mr speiss had planned the fx transaction kpmg orally communicated to mr tucker that the claimed tax treatment of the fx transaction was warranted kpmg indicated that it would sign petitioners’ return reporting the fx transaction giving mr tucker comfort that the fx transaction was a legitimate tax planning solution a brown wood tax opinions on or around date mr tucker engaged the law firm brown wood to provide a tax opinion with respect to the fx transaction upon kpmg’s recommendation kpmg had recommended three law firms to mr tucker and he chose brown wood to provide the opinions because he was familiar with the firm mr tucker understood that he needed a legal opinion as an insurance_policy to ensure that the tax treatment of the fx transaction was proper and to protect against risk of irs penalties mr tucker did not understand that brown wood was involved with the development of the fx transaction mr tucker had a conference call with mr speiss and counsel from brown wood on date in late date james haber president of dgi advised r j ruble a tax partner at brown wood that mr tucker would require two opinions with respect to the fx transaction one relating to the sligo llc basis component sligo opinion and the second relating to a loss generated by the epsolon loss component epsolon opinion dgi’s general counsel had prepared a draft memorandum dated date discussing the u s tax consequences of a cfc strategy similar to that used in the epsolon loss component cfc memorandum the cfc memorandum included the cfc timeline given to mr tucker before he engaged in the fx transaction dgi provided the cfc memorandum and also a form legal opinion relating to the sligo llc basis component to mr ruble when he was preparing the two brown wood opinions the two brown wood opinions concluded mr tucker’s tax treatment of the fx transaction would more_likely_than_not withstand irs scrutiny and referenced multiple tax-law doctrines including the sham_transaction doctrine economic_substance the step_transaction_doctrine sec_465 at-risk_rules and the basis_adjustment rules mr tucker received the sligo opinion after filing his income_tax return having filed the return approximately three weeks before the due_date in order to obtain his expected refund of the tax withheld with respect to the wr stock_options mr tucker received the epsolon opinion before he filed his return mr tucker questioned kpmg as his tax_return_preparer about the need to wait to file his return until he received both opinions kpmg advised him that a delay in filing was not necessary because kpmg confirmed the opinions were forthcoming petitioners presented expert testimony that it was within acceptable practice standards at the time of the fx transaction to provide a tax opinion after the filing of a tax_return both opinions were backdated to date petitioners’ expert noted no advantage to backdating an opinion and backdating was not part of practice standards mr tucker did not read the brown wood opinions believing that he would not understand their technical nature mr tucker relied on kpmg to review the brown wood opinions consistent with his normal practice there is no evidence in the record concerning brown wood’s fee for the two opinions or how the fee was paid b speiss memorandum mr speiss prepared a 48-page single-spaced memorandum addressed to mr tucker dated date speiss memorandum that summarized the fx transaction and analyzed the tax consequences of the fx transaction the speiss memorandum states it is not a tax opinion the memorandum described the application of the relevant code provisions relied on for petitioners’ reporting position and provided an analysis of various statutory provisions and judicial doctrines that the irs could attempt to use to challenge or recharacterize the fx transaction including economic_substance sham_transaction sham_partnership and step transaction doctrines at-risk_rules and partnership antiabuse rules the speiss memorandum concluded that notice_2000_44 supra should not apply and the fx transaction should not trigger the substantial_understatement_penalty mr tucker understood that the purpose of the speiss memorandum was to support kpmg’s signature as tax_return_preparer on petitioners’ return claiming the loss from the fx transaction kpmg prepared and signed petitioners’ return in accordance with the speiss memorandum in date mr tucker received a copy of the speiss memorandum but did not read it c schorr memorandum mr schorr prepared an internal four-page memorandum to file schorr memorandum dated date that described advice and recommendations that kpmg provided to mr tucker during mr schorr did not expect that mr tucker would read the brown wood opinions mr tucker received the schorr memorandum before filing his return he read the schorr memorandum because it was a short document and because he had not requested it and was not aware that mr schorr had drafted a memorandum he described the schorr memorandum as written in layman’s terms for a client to understand the schorr memorandum indicated that mr schorr drafted it in response to the irs’ increased scrutiny of tax solutions as announced in notice_2000_44 supra the schorr memorandum memorialized kpmg internal discussions about the implementation of a tax solution for mr tucker including the short options strategy the quadra forts transaction and the fx transaction the memorandum stated that mr speiss had conferred with dgi and brown wood to develop a customized tax solution for mr tucker and that mr speiss had developed the tax and investment structure with helios and brown wood despite the statements in the schorr memorandum mr tucker did not understand that brown wood had a conflict of interest that precluded its providing an independent legal opinion the schorr memorandum summarized discussions with mr tucker about his unwillingness to enter into a transaction that could result in irs penalties the memorandum indicated possible irs penalties of dollar_figure million as a result of the fx transaction and advice given to mr tucker to make a dollar_figure million long-term investment to hedge against penalties mr tucker invested dollar_figure million in junk- bond high-yield securities and dollar_figure million in fixed-income instruments and hedging_transactions the schorr memorandum also summarized kpmg internal discussions on fees charged to mr tucker kpmg charged mr tucker a dollar_figure fee for services relating to the fx transaction and the schorr memorandum referred to an initial fee of dollar_figure the schorr memorandum stated that mr speiss insisted on a larger fee because he had developed and implemented the fx transaction from beginning to end the memorandum also stated that a fee based on hours_of_service would be between dollar_figure and dollar_figure mr tucker also paid a dollar_figure fee to helios relating to the fx transaction the relationship between helios and dgi is unclear from the record mr schorr knew that the irs might disallow the claimed tax treatment of the fx transaction but believed that mr tucker would not be subject_to irs penalties this comports with mr tucker’s understanding of the advice he received from kpmg although mr schorr wrote in his memorandum that mr speiss developed the fx transaction with helios and brown wood mr schorr did not realize that brown wood would have a conflict of interest when providing a tax opinion mr schorr did not receive copies of the brown wood opinions and did not read the opinions vi tax reporting for epsolon a foreign_entity reported a dollar_figure net_loss from the date disposition of the four foreign_currency options plus an additional loss from transaction costs of dollar_figure for a total loss of dollar_figure option loss epsolon allocated dollar_figure of the option loss to sligo on the basis of sligo’s ownership sligo reported this option loss on its s_corporation return for the period december to on their joint_return petitioners reported a loss of dollar_figure consisting in large part of the dollar_figure passthrough loss from sligo petitioners also reported a dollar_figure loss from sligo on their joint_return for a total loss of over dollar_figure million for the two years and vii subsequent adviser communications and proceedings in date brown wood then part of sidley austin brown wood llp sidley austin sent mr tucker a letter informing him of the irs’ newly announced voluntary disclosure program for taxpayers who had participated in 6epsolon was not subject_to tefra procedures because it was a foreign_partnership pursuant to sec_6031 for the year in issue for epsolon reported a net_loss of dollar_figure relating to the date expiration of the four remaining foreign_currency options sligo as partner reported a dollar_figure loss from epsolon on it sec_2001 s_corporation return and petitioners reported a dollar_figure loss from sligo on their joint_return respondent issued a notice_of_deficiency to petitioners for and petitioners filed a timely petition the court dismissed the case for lack of jurisdiction on the basis that the notice_of_deficiency was invalid because of a related tefra partnership proceeding which was not yet completed the losses are at issue in a partnership-level proceeding filed in the court of federal claims that case has been stayed pending the disposition of this case tax_shelters that allowed taxpayers to avoid accuracy-related_penalties irs announcement 2002_1_cb_304 brown wood recommended that mr tucker consult his regular_tax adviser about the voluntary disclosure program mr tucker discussed irs announcement supra with messrs schorr and speiss who advised mr tucker not to make a voluntary disclosure about the fx transaction or to seek amnesty from irs penalties because the fx transaction was not a tax_shelter and was not subject_to the voluntary disclosure program by letter dated date mr speiss sent mr tucker a copy of the speiss memorandum as part of a promoter examination of kpmg the irs issued summonses to kpmg for the names of clients to whom kpmg had sold transactions covered by notice_2000_44 supra in date kpmg advised mr tucker for the first time that the fx transaction was a tax_shelter subject_to notice_2000_44 supra in date mr tucker filed a john doe lawsuit against kpmg in u s district_court to enjoin the disclosure of his identity to the irs the government subsequently intervened and the district_court dismissed the john doe suit three days before the period of limitations for petitioners’ tax_year expired kpmg disclosed mr tucker’s identity to the irs in response to the summons on date respondent issued a notice_of_deficiency to petitioners for disallowing a dollar_figure loss deduction and determining a deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure mr tucker disclosed receipt of the deficiency_notice to waddell reed’s board_of directors and other senior executives in date mr tucker resigned from waddell reed as his tax issues began to draw more attention in the media the board_of directors had advised mr tucker that if he did not resign he would be fired in date kpmg entered into a deferred prosecution agreement with the government in which it admitted that it had participated in tax_shelter transactions as part of a criminal_conspiracy in an attempt to defraud the united_states kpmg agreed to pay the government dollar_figure million in restitution penalties and disgorgement of fees in date sidley austin entered into a settlement with the irs in which it agreed to pay a tax_shelter promoter penalty of dollar_figure million in date mr tucker filed an arbitration complaint against kpmg and sidley austin before the american arbitration association for damages resulting from alleged fraudulent conduct relating to kpmg’s advice in connection with the fx transaction mr tucker alleged that kpmg had made false representations concerning the validity of the fx transaction and the risk of irs penalties mr tucker pursued the arbitration complaint to recover for damage to his reputation and career as a result of his involvement in the fx transaction and the resulting irs case against him and to recover damages in connection with potential irs penalties for and mr tucker learned during the arbitration that his tax reporting position with respect to the fx transaction involved a basis-inflation component in date kpmg entered into a settlement agreement with mr tucker for an amount that would have substantially compensated for mr tucker’s lost salary bonuses and equity participation due to his forced resignation from waddell reed as alleged in the complaint sidley austin also settled mr tucker’s claim for dollar_figure viii expert witnesses respondent submitted two expert reports prepared by david f derosa and thomas murphy dr derosa’s report focuses on analyzing whether each spread position was a single economic position and concludes that each spread position represented a single economic position dr derosa explained that the options 7voir dire of mr murphy at trial revealed that he had not updated his curriculum vitae with respect to certain aspects of his employment history and trials in which he had testified in the prior four years in violation of rule g e as a result we did not permit mr murphy to testify and did not admit his report into evidence were entered into as spreads and not as individual components and should not be separated dr derosa testified that if epsolon and sligo llc had entered into each option separately lehman brothers would have required them to post massive margin amounts to cover potential liabilities the lack of such amounts indicates that the parties to the options viewed each spread as a single economic position according to dr derosa dr derosa opined that the options were economically inseparable dr derosa also calculated that the expected rate of return on the option transactions was negative exclusive of fees dr derosa also concluded that both the epsolon and sligo llc options were mispriced to mr tucker’s disadvantage petitioners submitted an expert report by h gifford fong mr fong’s report evaluates whether the epsolon foreign_currency option transactions were valued consistent with market prices and whether mr tucker had a reasonable profit potential with respect to the epsolon options mr fong concludes that the option transactions were valued properly and that there was a reasonable prospect for profit net of fees and expenses mr fong determined that mr tucker had a chance of profit on both the epsolon options and the sligo llc options dr derosa agreed with mr fong’s probability calculation but also explained that mr tucker would have needed to profit on both sets of options to earn a profit net of fees and that the likelihood of profiting on both sets would be lower opinion petitioners argue that they are entitled to deduct the loss on the epsolon options to the extent of mr tucker’s basis in sligo having conceded sligo’s basis arising from the sligo llc options petitioners assert that mr tucker had a dollar_figure basis in sligo in on the basis of alleged cash contributions petitioners assert that they are entitled to deduct dollar_figure of sligo’s loss in and to carry forward the remainder of the loss to future years to the extent of mr tucker’s basis in sligo and its successor_corporation starview enterprises inc petitioners argue that specific and detailed provisions of the code and the regulations dictate the tax treatment of the epsolon options which we should respect in support of their position petitioners assert that the epsolon loss component yielded the loss claimed pursuant to the following analysis epsolon realized an aggregate gain of dollar_figure in when it disposed of four euro options on date epsolon did not recognize the dollar_figure gain for u s tax purposes because i epsolon was a foreign_corporation not subject_to tax under sec_881 or at the time of the gain and ii sligo was not required to include its share of epsolon’s gain under sec_951 because epsolon was a cfc for less than days when it elected partnership status epsolon and sligo were not required to recognize gain_or_loss when epsolon elected partnership status because epsolon made an election that allowed it to recognize gain equal to sligo’s basis in its epsolon stock and sligo had a zero basis in its epsolon stock see sec_1_367_b_-3t temporary income_tax regs fed reg date after epsolon became a u s partnership it disposed of an additional four foreign_currency options for a net_loss of dollar_figure and transaction costs of dollar_figure in for a total loss of dollar_figure sligo was required to take into account its distributive_share of epsolon’s net_loss which passed through to mr tucker as sligo’s s_corporation shareholder and the loss was deductible under sec_165 and characterized as ordinary under sec_988 sec_881 imposes a tax of on foreign_corporations on amounts of fixed_or_determinable_annual_or_periodical_gains income_from_sources_within_the_united_states sec_882 taxes foreign_corporations on income effectively connected with the conduct_of_a_trade_or_business within the united_states respondent asserts several arguments against petitioners’ entitlement to the ordinary_loss deduction specifically respondent argues that we should disallow petitioners’ claimed loss deduction because i the epsolon options lacked economic_substance ii the epsolon loss was not bona_fide and the epsolon options were not entered into for profit iii the step_transaction_doctrine prevents separating the gain from the loss on the epsolon options iv the loss should be allocated to epsolon before the partnership election while it was a cfc because the gain and loss legs of the options are a single economic position under sec_988 v the principal purpose of mr tucker’s acquisition of epsolon and sligo stock was to evade or avoid federal income taxes and vi mr tucker was not at risk for the claimed loss under sec_465 we agree with respondent that the epsolon options lacked economic_substance a taxpayer may not deduct losses resulting from a transaction that lacks economic_substance even if that transaction complies with the literal terms of the code see 659_f3d_466 5th cir 454_f3d_1340 fed cir accordingly we do not address respondent’s remaining arguments i background code and regulations applicable to the fx transaction petitioners argue that the code imposes clear mechanical provisions to determine the taxation of foreign_corporations petitioners contend that we must give effect to the applicable code and regulatory provisions as written because congress knowingly and explicitly enacted laws to permit the tax treatment that petitioners claimed the tax strategy at issue involved two separate components that both used offsetting foreign_currency options to create a tax_benefit the epsolon loss component used offsetting foreign_currency options to generate losses and the sligo llc basis component used offsetting foreign_currency options to create a basis in an s_corporation through which the epsolon losses could flow to petitioners’ joint tax_return these two components were structured and executed to work in tandem in order to generate an artificial loss to offset petitioners’ nearly dollar_figure million in taxable gains in and as petitioners argue that the mechanical provisions of the code and the regulations dictate the tax treatment of the loss on the epsolon options we review the tax treatment below a epsolon loss component mr tucker generated the claimed tax loss through epsolon at the time mr tucker acquired ownership of epsolon it was a foreign_corporation for u s tax purposes mr tucker owned of epsolon through his wholly owned s_corporation sligo epsolon executed the loss component in four steps epsolon acquired various offsetting foreign_currency digital option spread positions spread positions it disposed of the gain legs of the spread positions while epsolon was a cfc it made a check-the-box election to become a partnership for u s tax purposes and it disposed of the loss legs of the spread positions petitioners argue that epsolon’s gain on the options realized while a cfc is foreign source and not recognized for u s tax purposes and that epsolon’s losses after it became a partnership are u s source and pass through to sligo as u s source loss as an s_corporation sligo would pass its losses through to mr tucker its sole shareholder accordingly mr tucker claimed the epsolon losses on his joint_return taxation of gain from epsolon options to a cfc petitioners argue that congress chose not to tax foreign_source_income of a cfc in existence for less than days with no business activities other than buying and selling foreign_currency options epsolon was a cfc for nine days sec_882 taxes foreign_corporations engaged_in_a_trade_or_business_within_the_united_states a trade_or_business_within_the_united_states generally does not include trading in stocks securities or commodities through an agent sec_864 and b as epsolon’s activities were limited to foreign_currency option trades through an agent it did not have a trade_or_business_within_the_united_states during accordingly epsolon’s gain was not taxable under sec_882 furthermore epsolon’s gain on the options was not fixed or determinable annual or periodical income taxable to foreign_corporations under sec_881 sec_1_1441-2 income_tax regs stating that gain from the sale of property generally is not fixed or determinable annual or periodical income according to petitioners’ mechanical application of the code and the regulations petitioners could be taxed on epsolon’s gain only under sec_951 however epsolon avoided the application of the sec_951 income inclusion rules sec_951 requires a u s shareholder of a cfc to include in gross_income its pro_rata share of the cfc’s subpart_f_income subpart_f_income would include gain on the epsolon options sec_951 sec_952 sec_954 the sec_951 income inclusion rule applies only if the corporation is a cfc for an uninterrupted period of days sec_951 epsolon existed as a cfc for less than days because it made an election to be treated as a partnership for federal_income_tax purposes accordingly under the mechanical application of the rules sligo was not required to include epsolon’s gain on the options in its income petitioners contend that the epsolon gain nevertheless had u s tax consequences on the basis that sligo was required to account for the gain in its earnings_and_profits loss on epsolon options after partnership election effective date epsolon elected partnership status becoming a partnership for federal_income_tax purposes the partnership election resulted in two events i the electing entity is deemed to distribute its assets and liabilities to its shareholders in a complete_liquidation and ii the shareholders are then deemed to contribute the same assets and liabilities to a newly formed partnership for federal_income_tax purposes sec_301_7701-3 proced admin regs as a result of epsolon’s partnership election epsolon distributed the remaining eight options to its shareholders sligo and cumberdale a foreign_entity in a complete_liquidation on date sligo received a carryover_basis in its share of epsolon’s assets that sligo was deemed to receive in the deemed liquidation see sec_334 sec_332 provides for nonrecognition treatment on a liquidating_distribution from a corporation to another corporation sec_332 defines the scope of the nonrecognition treatment sec_332 provides that a distribution is considered to be in complete_liquidation if the corporate shareholder owns at least of the total combined voting power and of the total number of shares of all other classes of stock and the distribution is in complete cancellation or redemption of all the stock and the transfer of all the assets occurs within the taxable_year by interposing sligo as the owner of epsolon rather than directly owning epsolon himself mr tucker structured the transaction to take advantage of the sec_332 nonrecognition rule for corporate shareholders and avoided recognizing gain from the deemed liquidation upon epsolon’s partnership election sec_367 provides for an exception to the sec_332 nonrecognition treatment that would have required sligo as a u s corporate shareholder to recognize gain on the remaining eight options that were deemed distributed from epsolon upon the partnership election under sec_367 and related regulations a domestic parent is generally required to include in income the foreign subsidiary’s earnings_and_profits however petitioners were able to avoid this exception and avoid gain_or_loss recognition because of temporary regulations in effect at that time the temporary regulations allowed sligo to elect to recog- nize gain upon the deemed liquidation equal to either its built-in_gain in its epsolon stock or epsolon’s earnings_and_profits attributable to sligo see sec_1_367_b_-3t temporary income_tax regs supra the election in the temporary regulations was available only for transactions that occurred between date and date see t d 2000_1_cb_488 at the time of epsolon’s partnership election sligo had no built-in_gain on its epsolon stock epsolon had dollar_figure of earnings_and_profits sligo elected to recognize the built-in_gain of zero upon the deemed liquidation according to petitioners the deemed liquidation of epsolon did not result in taxable_income to epsolon or sligo after the deemed liquidation sligo was deemed to contribute the eight options back to epsolon as a newly formed partnership see sec_301 g ii proced admin regs according to petitioners neither epsolon nor sligo recognized gain_or_loss upon sligo’s deemed contribution of the options to epsolon see sec_721 epsolon calculated its basis in the newly contributed options pursuant to sec_723 and received a carryover_basis in the options and sligo calculated its basis in its epsolon partnership_interest pursuant to sec_722 and sec_755 petitioners calculated sligo’s adjusted_basis in its epsolon partnership_interest as sligo’s basis in the long options subtracting the liability on the short options assumed by epsolon see sec_752 after the partnership election on date epsolon closed out four of the remaining options for a net_loss of over dollar_figure million plus over dollar_figure million in transaction costs on date and let the other four options expire unexercised on date epsolon characterized the net_loss on the date disposition of the four options as u s source through the above application of the mechanical rules of the code and the regulations mr tucker did not recognize the gain on the offsetting gain legs of the epsolon options but recognized the loss on the loss legs to offset his income on his wr stock_options in this way epsolon separated the gain and loss legs of the epsolon options petitioners argue that both the loss and the gain were bona_fide and the code treats them differently b sligo llc basis component as outlined above the epsolon loss passed through to mr tucker’s s_corporation sligo and then to mr tucker to take advantage of the loss he needed to have a sufficient basis in his sligo stock he created a stock basis through a second set of offsetting foreign_currency options sligo llc basis component petitioners have conceded that mr tucker is not entitled to the basis in his sligo stock created through the sligo llc options we summarize the sligo llc basis component below s_corporation basis_adjustment rules pursuant to sec_1366 s_corporation shareholders take into account their pro_rata shares of passthrough s_corporation income losses deductions or credits in calculating their tax_liabilities when an s_corporation incurs losses the s_corporation shareholders can directly deduct their shares of the s_corporation losses on their individual returns in accordance with the s_corporation passthrough rules however sec_1366 limits the amount of passthrough losses and deductions that a shareholder may claim the amount of losses cannot exceed the shareholder’s adjusted_basis in the s_corporation stock plus the adjusted_basis of any debt owed to the shareholder by the corporation sec_1366 this limitation is imposed to disallow a deduction that exceeds the shareholder’s economic investment in the s_corporation disallowed passthrough loss deductions carry forward indefinitely and may be claimed to the extent that the shareholder increases his or her stock basis in the s_corporation sec_1366 s_corporation shareholders must make various adjustments to their bases in their s_corporation stock s_corporation shareholders increase their bases in s_corporation stock by their pro_rata shares of income and by capital contributions and decrease their bases by losses and deductions passed through to the shareholders sec_1012 sec_1367 a shareholder may increase his or her stock basis if he or she makes an economic outlay to or for the benefit of the s_corporation 63_tc_468 aff’d 535_f2d_309 5th cir see 944_f2d_747 10th cir 875_f2d_420 4th cir aff’g 90_tc_206 an economic outlay is an actual contribution of cash or property by the shareholder to the s_corporation estate of leavitt v commissioner f 2d pincite sligo llc basis computation to take advantage of the epsolon losses mr tucker had to sufficiently inflate his basis in his sligo stock to this end he purported to establish the necessary basis through offsetting yen options through sligo llc he bought and sold put options with premiums of dollar_figure million and dollar_figure million respectively and then contributed the options to sligo by transferring his ownership in sligo llc to sligo mr tucker calculated his sligo stock basis by increasing his basis for the dollar_figure million premium purportedly paid for the long yen option however he did not decrease his stock basis for the offsetting dollar_figure million premium purportedly received for the short yen option on the basis that his obligation to fulfill the short yen option was a contingent_liability that did not reduce his stock basis under sec_358 and d mr tucker also increased his stock basis by a purported cash contribution of dollar_figure thus mr tucker claimed a basis in sligo stock of dollar_figure the basis computation above would have given him a sufficient basis in his sligo stock to claim the epsolon passthrough losses on his individual_income_tax_return petitioners have conceded the dollar_figure million basis increase from the premium paid for the yen option and now seek to recognize epsolon losses to the extent they can establish a basis in sligo through cash contributions and carry over the remaining epsolon losses to future years ii mechanical application of the code and application of the economic_substance_doctrine petitioners argue that the code and the regulations mandate the above treatment of the gain and loss on the epsolon options and accordingly they are entitled to deduct the loss from the epsolon options to the extent of mr tucker’s basis in sligo they argue that congress chose not to tax the gain realized on the epsolon options while epsolon was a cfc for less than days and chose to allow the loss realized while epsolon was a u s partnership they urge the court to give effect to the statute as written and the regulatory choices made by the secretary they argue that congress purposefully taxed u s shareholders of cfcs only when the entities are cfcs for days or more sec_951 in addition petitioners argue that during the limited period relevant here regulations allowed a parent company with a foreign_subsidiary to elect to recognize gain equal to either the parent’s built-in_gain in the subsidiary’s stock or the foreign subsidiary’s earnings_and_profits sec_1 b - 3t b i a temporary income_tax regs supra by having epsolon in existence as a cfc for less than days filing a partnership election and electing to recognize built-in_gain once epsolon became a u s partnership petitioners suggest that mr tucker used the code provisions as congress intended to effectively avoid recognizing a purported dollar_figure million gain petitioners however cite no legislative regulatory or other authority indicating that congress intended such a result rather legislative_history and congressional intent contradict petitioners’ argument the 30-day cfc rule_of sec_951 is a linchpin of the fx transaction sec_951 taxes u s shareholders of a cfc currently on their pro_rata shares of certain types of cfc earnings the legislative_history states that the subpart_f regime which includes the 30-day rule under sec_951 was designed to end tax_deferral on ‘tax haven’ operations by u s controlled corporations s rept no 1962_3_cb_707 see also h_r rept no 1962_3_cb_405 it is clear that congress neither contemplated nor intended to encourage this type of mechanical manipulation of the rules when enacting these international tax provisions the courts have rejected a mechanical or formalistic compliance with the rules of subpart_f 58_tc_423 aff’d 489_f2d_197 2d cir see 64_tc_78 59_tc_681 aff’d 490_f2d_898 2d cir barnes grp inc v commissioner tcmemo_2013_109 considering substance_over_form_doctrine with respect to the subpart_f regime the mere technical compliance with the statute subpart_f is not sufficient kraus v commissioner t c pincite on multiple occasions the courts have considered both the terms and intent of the subpart_f provisions and held u s shareholders were subject_to income inclusion and tax under subpart_f consistent with the substance of the transactions rather than their form petitioners’ argument that congress and the secretary approved of mr tucker’s use of the check-the-box partnership election to allow a loss deduction sec_988 does not preclude our application of the economic_substance_doctrine see 608_f3d_1366 fed cir sec_988 provides that foreign_currency_gain_or_loss shall be computed separately and treated as ordinary_income or loss respondent relies on sec_988 as an alternative argument for treating the epsolon options as a single economic position we do not address this argument as we find the fx transaction lacked economic_substance also contradicts legislative_history at the time of the promulgation of the partnership check-the-box_regulations there was a concern that taxpayers might use the partnership check-the-box election as here in an attempt to achieve results that are inconsistent with legislative intent the explanation of the provisions in the preamble to t d 1997_1_cb_215 which promulgated the check- the-box regulations states as stated in the preamble to the proposed_regulations in light of the increased flexibility under an elective regime for the creation of organizations classified as partnerships treasury and the irs will continue to monitor carefully the uses of partnerships in the international context and will take appropriate action when partnerships are used to achieve results that are inconsistent with the policies and rules of particular code provisions or of u s tax_treaties mr tucker used the partnership election to ignore economic reality and to separate epsolon’s gains from its losses--a critical step in his prearranged transaction this manipulation of the elective regime for creating a partnership is patently inconsistent with legislative intent and is a prime example of the kind of behavior that concerned the regulators when the flexible check-the-box rules were promulgated the offsetting epsolon option spreads the splitting of the gain and loss legs through the check-the-box partnership scheme and the election under sec_1_367_b_-3t temporary income_tax regs supra assured that mr tucker would have the loss he needed to offset his wr stock_option income without the need to recognize the offsetting gain on the options petitioners lack any support for their argument that congress intended to permit mr tucker to claim tax deductions equal to more than times the amount of his actual economic loss petitioners cite two 50-year-old cases from the court_of_appeals for the first circuit in support of their position that we should respect the mechanical application of the code and the regulations used to achieve the tax-avoidance strategy in the fx transaction 294_f2d_876 1st cir vacating and remanding 34_tc_290 and 238_f2d_670 1st cir in both cases the court_of_appeals refused to apply judicial antiabuse doctrines despite the taxpayers’ clear tax-avoidance motives both fabreeka and granite tr are readily distinguishable on their facts and with respect to the intent of the relevant code provisionsdollar_figure 10in 294_f2d_876 1st cir vacating and remanding 34_tc_290 a corporation purchased bonds at a premium in part with loans deducted the amortized bond_premium as allowed by the code and distributed the bonds as a dividend which the shareholders resold for substantially the same premium paid_by the corporation in effect the corporation claimed a deduction for amounts distributed as dividends in 238_f2d_670 1st cir a corporation disposed of stock in a wholly owned corporation and then liquidated thereby avoiding nonrecognition_of_gain_or_loss upon a complete_liquidation of a subsidiary by an corporate shareholder see sec_112 i r c the cases’ continued continued neither case considers the requirements of the economic_substance_doctrine as established by the court_of_appeals for the fifth circuit and discussed below in the fifth circuit judicial antiabuse principles are imposed to prevent taxpayers from subverting legislative purpose by claiming tax benefits from transactions that are fictitious or lack economic reality the court_of_appeals has stated the judicial doctrines empower the federal courts to disregard the claimed tax benefits of a transaction--even a transaction that formally complies with the black-letter provisions of the code and its implementing regulations--if the taxpayer cannot establish that what was done apart from the tax motive was the thing which the statute intended southgate master fund f 3d pincite fn ref omitted quoting 293_us_465 petitioners have offered nothing to indicate that congress intended to provide the tax benefits they seek through the formal application of the code and the regulations without conforming to economic reality accordingly we consider the economic reality of the options at issue continued validity in relation to the economic_substance_doctrine has been questioned as both cases apply a rigid two-part test that invalidates a transaction only if it lacks economic_substance and the taxpayer’s sole motivation was tax_avoidance see 747_fsupp2d_49 d mass aff’d 661_f3d_667 1st cir the court_of_appeals for the fifth circuit uses a conjunctive three-part test for the economic_substance_doctrine 568_f3d_537 5th cir iii economic_substance_doctrine taxpayers generally are free to structure their business transactions as they wish even if motivated in part by a desire to reduce taxes gregory v helvering u s pincite the economic_substance_doctrine however permits a court to disregard a transaction--even one that formally complies with the code--for federal_income_tax purposes if it has no effect other than on income_tax loss see 364_us_361 southgate master fund f 3d pincite we will respect a transaction when it constitutes a genuine multiparty transaction compelled by business or regulatory realities with tax-independent considerations that are not shaped solely by tax-avoidance features 435_us_561 whether a transaction has economic_substance is a factual determination 338_us_451 generally the taxpayer has the burden of proving that the commissioner’s determinations in a notice_of_deficiency are incorrect rule a 290_us_111 it is well settled that an income_tax deduction is a matter of legislative grace and the taxpayer generally bears the burden of showing his entitlement to a claimed deduction 503_us_79 accordingly the burden of proving economic_substance rests on the taxpayer see coltec indus inc f 3d pincite6 n the courts of appeals are split as to the application of the economic_substance doctrinedollar_figure an appeal in this case would lie to the court_of_appeals for the fifth circuit absent a stipulation to the contrary and accordingly we follow the law of that circuit see 54_tc_742 aff’d 445_f2d_985 10th cir the court_of_appeals for the fifth circuit has interpreted the economic_substance test as a conjunctive multi-factor test 568_f3d_537 5th cir in klamath the court_of_appeals stated that a 11some courts of appeals require that a valid transaction have either economic_substance or a nontax business_purpose see eg 968_f2d_1229 d c cir rev’g fox v commissioner tcmemo_1988_570 752_f2d_89 4th cir aff’g in part rev’g in part 81_tc_184 other courts of appeals require that a valid transaction have both economic_substance and a nontax business_purpose see 435_f3d_594 6th cir 254_f3d_1313 11th cir aff’g 113_tc_254 still other courts of appeals adhere to the view that a lack of economic_substance is sufficient to invalidate a transaction regardless of the taxpayer’s subjective motivation see eg 454_f3d_1340 fed cir and still other courts of appeals treat the objective and subjective prongs merely as factors to consider in determining whether a transaction has any practical economic effects beyond tax benefits see eg 157_f3d_231 3d cir aff’g in part rev’g in part tcmemo_1997_115 transaction will be respected for tax purposes only if it has economic_substance compelled by business or regulatory realities it is imbued with tax- independent considerations and it is not shaped totally by tax_avoidance features id pincite thus the transaction must exhibit an objective economic reality a subjectively genuine business_purpose and some motivation other than tax_avoidance southgate master fund f 3d pincite failure to meet any one of these three factors renders the transaction void for tax purposes klamath f 3d pincite while klamath phrases the economic_substance_doctrine as a conjunctive three-factor test the court_of_appeals for the fifth circuit has recognized that there is near-total overlap between the latter two factors to say that a transaction is shaped totally by tax-avoidance features is in essence to say that the transaction is imbued solely with tax-dependent considerations southgate master fund f 3d pincite n the proper focus of the economic_substance_doctrine is the particular transaction that gave rise to the tax_benefit at issue not collateral transactions that do not produce tax benefits klamath f 3d pincite for the reasons discussed below we find that the epsolon option transactions fail the economic_substance_doctrine as set forth by the court_of_appeals for the fifth circuit a objective economic inquiry under the objective economic inquiry of klamath a transaction lacks economic reality if it does not vary control or change the flow of economic benefits southgate master fund f 3d pincite the objective economic inquiry asks whether the transaction affected the taxpayer’s financial position in any way ie whether the transaction either caused real dollars to meaningfully change hands or created a realistic possibility that they would do so id pincite n stated differently the test for objective economic reality is whether there is a reasonable possibility of making a profit apart from tax benefits id pincite n the inquiry is based on the vantage point of the taxpayer at the time the transactions occurred rather than with the benefit of hindsight id pincite petitioners argue that the epsolon options materially changed the taxpayer’s economic position petitioners further argue that mr tucker had a reasonable possibility of making a profit he could have earned dollar_figure profit net of fees if both the epsolon and sligo llc options had been profitable which petitioners argue reflects a reasonable possibility of profit sufficient to satisfy the objective economic inquiry as articulated by the court_of_appeals for the fifth circuit petitioners contend that mr tucker had a probability of earning a dollar_figure profit on the epsolon options and a probability of earning a dollar_figure profit on the sligo llc options for a total profit of dollar_figure and a net profit of dollar_figure after payment of kpmg’s and helios’ fees petitioners argue this amount represents a large profit because it represents a return over a short_period the parties substantially agree on the amount and probability of mr tucker’s profit potential from the sligo llc and epsolon options at the time of the fx transaction mr tucker also understood that the sligo llc options and epsolon options each had a chance of profitability respondent notes that mr tucker needed to profit on both components to realize a net profit on the total fx transaction to cover the nearly dollar_figure million in fees that mr tucker paid to kpmg and helios respondent argues that probability that both events would occur could have been as low as mr fong acknowledged that the likelihood of profit on both components was between and depending upon the extent to which there was a correlation between the two events neither party’s expert provided testimony of the appropriate correlation however reasonable possibility for profit the possibility of making any profit is not presumptively sufficient to show a reasonable possibility of profit the existence of some potential for profit is not necessarily sufficient to establish economic_substance 243_f3d_1212 10th cir aff’g tcmemo_1999_18 a transaction lacks objective economic_substance if it does not appreciably affect a taxpayer’s beneficial_interest except to reduce his tax knetsch u s pincite quoting 248_f2d_399 2d cir hand j dissenting a de_minimis economic_effect is insufficient id pincite finding a transaction involving leveraged annuities to be a sham because possible dollar_figure cash_value of annuities at maturity was relative pittance compared to purported value of annuities respondent argues that mr tucker did not have a reasonable probability of profit because the potential profit of dollar_figure as outlined above was not reasonable when compared with his dollar_figure million tax savings from the fx transaction over and petitioners argue that we should not compare profit potential with tax benefits for purposes of the economic_substance_doctrine and that we should independently consider mr tucker’s opportunity to earn a profit we have previously compared potential profit with tax savings in assessing economic_substance 755_f3d_1051 9th cir aff’g tcmemo_2012_106 613_f3d_1249 10th cir 139_tc_67 humboldt shelby holding corp subs v commissioner tcmemo_2014_47 aff’d 606_fedappx_20 2d cir thus when analyzing the objective economic_substance of a transaction it is appropriate to view the reasonableness of the profit potential in the light of the expected tax benefits the epsolon options gave rise to dollar_figure million in tax losses over two years and with petitioners claiming a dollar_figure million loss for and a tax_benefit of over dollar_figure million for and the dollar_figure potential profit is de_minimis as compared to the expected dollar_figure million tax_benefit petitioners’ claimed tax loss has no meaningful relevance to the minimal profit potential of dollar_figure from the fx transaction this amount is insignificant when compared to petitioners’ dollar_figure million in ordinary losses for and from the fx transaction and when compared to petitioners’ tax savings of dollar_figure million manufactured by the fx transaction for and petitioners’ tax savings for alone were dollar_figure million by any objective measure the fx transaction defied economic reality see sala v united_states f 3d pincite potential to earn dollar_figure profit was dwarfed by expected tax_benefit of nearly dollar_figure million humboldt shelby holding corp subs v commissioner at potential profit of dollar_figure was inconsequential compared to the dollar_figure million tax_benefit generated by the digital options blum v commissioner tcmemo_2012_16 slip op pincite a chance at realizing a dollar_figure profit and a chance of realizing a dollar_figure million profit were de_minimis when compared to losses of over dollar_figure million aff’d 737_f3d_1303 10th cir thus it is evident that the epsolon options viewed objectively offered no reasonable expectation of any appreciable net gain but rather were designed to generate artificial losses by gaming the tax code accordingly the epsolon options fail the objective prong of the economic_substance analysis petitioners suggest that we ascertain profitability by considering only the epsolon options on the basis of their concession with respect to the sligo llc basis component petitioners contend that a comparison of the profit potential and the tax_benefit of only the epsolon options shows that the profits and the tax savings are sufficiently aligned to establish that the epsolon options had economic_substance petitioners contend that with their concession they are entitled to a loss deduction of approximately dollar_figure million for which results in tax savings of roughly dollar_figure for however petitioners misstate the effect of their concession as they seek to carry over the remainder of the dollar_figure million loss to future years to the extent that they can establish mr tucker’s sligo stock basis petitioners further argue that we should recalculate the profit potential on the epsolon options by allocating the dollar_figure million in fees paid to kpmg and helios equally between the epsolon and sligo llc components under this calculation petitioners assert that mr tucker would have a profit potential of dollar_figure on the epsolon options which represents a return over a 19-day period petitioners argue that mr tucker’s potential profit is substantial compared to the dollar_figure of tax savings petitioners claim for ignoring their carryover of the loss in assessing the economic_substance of a transaction we consider the transaction that gave rise to the tax_benefit and not collateral transactions that do not produce tax benefits klamath f 3d pincite the collateral transactions in klamath were investments made with actual capital contributions to the partnership at issue which did not provide the tax benefits at issue id the court in klamath refused to consider the profitability of these investments in its analysis of the economic_substance_doctrine on the basis that the tax savings arose from an inflated partnership basis and euro purchased and distributed by the partnership id southgate master fund also involved two transactions acquisition of nonperforming loans and the creation of a partnership where the court_of_appeals for the fifth circuit considered which transaction created the tax savings at issue the case involved the tax treatment of losses claimed through a partnership the partnership’s acquisition of nonperforming foreign loans resulted in more than dollar_figure billion in losses southgate master fund f 3d pincite the court found that despite the losses the acquisition of the loans had economic_substance the investors prepared market research and a valuation analysis before acquiring the loans and the acquisition was within the partners’ core business of acquiring distressed_debt id pincite the court found that the losses were unforeseeable and that a reasonable possibility of profit existed for the loans id pincite for purposes of the economic_substance_doctrine the government sought to compare the profit potential from the nonperforming loans with the tax savings from the partnership structure the court refused to make such a comparison as the court would not combine its analysis of the loan acquisition and the partnership structure the court found that the partners would have acquired the loans even if they had not received any_tax benefits id pincite in fact one partner invested in the loans without any expectation or receipt of tax benefits id the court found that the partnership was a sham however finding that the partnership was created to generate artificial losses and tax benefits the court recharacterized the acquisition of the nonperforming loans as a direct sale to the individual partners compared the profit potential from the nonperforming loans and the tax benefits from a direct sale and found the tax benefits from real out-of-pocket expenses were not disproportionate to the expected profitability id pincite petitioners’ argument that we should ignore the sligo llc basis component fails for two reasons first the theory that we should wholly disregard one abusive component merely because it was conceded to be abusive does not imbue the other equally abusive component with economic_substance to do so would contravene the core purpose of the economic_substance_doctrine to give effect to economic realities second if we were to disregard the basis-inflation component we would also disregard the probability of earning a dollar_figure profit associated with it thus effectively wiping out any profit potential unless we agree with petitioners’ reallocation of fees on a basis such a reallocation of fees is not warranted as the fees related to the entire fx transaction mr tucker would have had to profit on both the epsolon and sligo llc option spreads to cover the dollar_figure million in fees paid to kpmg and helios for the fx transaction both the sligo llc and epsolon loss components were essential to achieve the mitigation of mr tucker’s income_tax from the wr stock_options mr tucker would not have executed the epsolon options separate from the sligo llc options cf 659_f3d_466 the two components were interrelated and mr tucker depended on the sligo llc basis component in his decision to proceed with epsolon loss component see 113_tc_254 aff’d 254_f3d_1313 11th cir the court considers the transaction in its entirety rather than focusing only on each individual step reddam v commissioner tcmemo_2012_106 slip op pincite aff’d 755_f3d_1051 9th cir actual economic_effect tax losses that fail to correspond to any actual economic losses do not constitute the type of ‘bona fide’ losses that are deductible for federal tax purposes acm p’ship v commissioner f 3d 3d cir aff’g in part rev’g in part tcmemo_1997_115 t he mere presence of potential profit does not automatically impart substance where a commonsense examination of the transaction and the record reflect a lack of economic_substance 141_tc_1 citing 613_f3d_1249 10th cir see keeler v commissioner f 3d pincite mr tucker experienced a net economic loss of approximately dollar_figure on the fx transaction however this economic loss did not cause real dollars to meaningfully change hands to the extent of the claimed tax losses of dollar_figure million for and or the claimed tax loss of dollar_figure million for see southgate master fund f 3d pincite mr tucker should have expected to lose money on the fx transaction he knew there was a chance that each component would result in an economic loss yet his potential for economic loss was severely limited dollar_figure and dollar_figure on the epsolon and sligo llc options respectively when compared to his claimed tax losses this expected loss was part of the cost of engaging in the fx transaction to achieve the desired tax savings and was not intended to change mr tucker’s financial position had the epsolon options resulted in a profit the claimed artificial loss would have remained for petitioners to claim on their tax_return the artificial dollar_figure million loss for is unrelated to the dollar_figure in profit potential or the actual dollar_figure economic loss that mr tucker sustained the economics of the fx transaction do not support petitioners’ claim to the losses reported on their tax_return there were four possible outcomes for the two sets of option transactions epsolon option transactions finished in-the-money sligo llc option transactions finished in-the-money epsolon option transactions finished in-the-money sligo llc option transactions finished out-of-the-money epsolon option transactions finished out-of-the-money sligo llc option transactions finished out-of-the-money or epsolon option transactions finished out-of-the-money sligo llc option transactions finished in-the-money the parties rely on the economic analyses of their respective experts in support of their positions concerning the options’ economic_effect both experts agree that mr tucker could profit only under the fourth outcome and only to the extent of dollar_figure after accounting for fees the other three outcomes would result in an economic loss both experts also used the black scholes merton option pricing formula but respondent’s expert using mr fong’s price determinations for the individual legs of the spread positions concluded that the options were mispriced against mr tucker mr fong did not price the spreads as a whole however petitioners dispute that the options were mispriced mr fong determined and dr derosa agreed that there was an approximately likelihood that the epsolon option transactions would finish out-of-the-money and an approximately chance that the sligo llc option transactions would finish in-the-money both events were necessary for mr tucker to make thedollar_figure profit and the likelihood that both events would occur would fall between and petitioners argue that we should not consider the likelihood that mr tucker would lose money because mr tucker did not consider the fx transaction from a loss perspective rather he considered only that he had a chance of making a profit and could earn that profit over a short_period to this end mr tucker acknowledged he knew the options were riskier than his typical investments dr derosa also analyzed the expected rate of return of the fx transaction and the probability-weighted sum of the four possible outcomes and he calculated that mr tucker had a negative expected rate of return on both the epsolon and sligo llc option transactions before and after accounting for fees dr derosa determined that mr tucker’s expected rates of return for the epsolon and sligo llc options were and respectively after accounting for fees dr derosa explained that the expected rate of return analysis is a fundamental tool in assessing the economics of the options because it accounts for investment costs possible payoffs and probabilities of those payoffs dr derosa explained that an expected rate of return is indicative of whether an option is priced correctly and the large negative expected rates of return present in this case indicate that the options were egregiously mispriced against mr tucker petitioners argue that the expected rate of return analysis is not relevant to the objective test of the economic_substance_doctrine because such an analysis fails to address whether the options had profit potential at times courts have found that negative expected rates of return indicate a lack of reasonable possibility of profit while at other times courts have given little weight to such analyses see 608_f3d_1366 fed cir reddam v commissioner tcmemo_2012_106 blum v commissioner tcmemo_2012_16 747_fsupp2d_49 d mass aff’d 661_f3d_667 1st cir the extent to which a given analysis is instructive depends heavily on the facts of the transaction in question significantly mispriced assets can indicate a lack of economic_substance reddam v commissioner tcmemo_2012_106 blum v commissioner tcmemo_2012_16 we have found that the fx transaction lacked profit potential on the basis of a comparison of the minimal profit potential with the dollar_figure million in tax savings over two years accordingly we do not need to rely on dr derosa’s expected rate of return analysis for the most part both expert reports are in agreement and use the same mathematical model and inputs the reports however diverge in two key respects first as explained above dr derosa relies on an expected rate of return analysis and mr fong determined profit probability second the experts disagree on how to interpret each options’ value the experts agree that the stated premium of each individual option was generally within of its theoretical value that is each option valued independently was traded at or near market price at the time the trades occurred dr derosa’s rebuttal report however explains that the appropriate value to examine is the net premium paid or received relative to the theoretical value of the position to determine whether the fx transaction was fairly priced while not determinative a mispriced asset can contribute to the overall picture of a transaction lacking in economic_substance see blum v commissioner slip op pincite using mr fong’s valuation calculations dr derosa compared a market-valued net premium of dollar_figure for the epsolon euro options with the net premium of dollar_figure payable by lehman brothers to epsolon dr derosa determined that the amount payable to epsolon wa sec_34 less than mr fong’s value or rather lehman brothers underpaid mr tucker by dollar_figure between the or greater likelihood that mr tucker would lose money on the options the large negative expected rate of return and the mispricing of the options the expert reports indicate that the epsolon options were expected to and did in fact generate an economic loss mr tucker made a minimal cash outlay had limited financial risk and incurred an actual economic loss of roughly dollar_figure which stands in stark contrast to the claimed loss of dollar_figure million over two years viewed objectively the epsolon loss component was not designed to make a profit but rather arranged to produce a dollar_figure million artificial loss the scheme involved separating the gains from the losses by allocating the gains to epsolon while it was a cfc checking the box to become a partnership 12dr derosa believes that mr fong’s calculation contains a simple mathematical error and the correct value should be dollar_figure if that error were corrected the difference between the market-valued net premium and the net premium payable would increase to subsequently recognizing the losses and creating a tiered passthrough-entity structure through which to claim the artificial losses no element of the epsolon loss and sligo llc basis components had economic_substance each was orchestrated to serve no other purpose than to provide the structure through which petitioners could reduce their and tax burden accordingly because the epsolon option transaction lacked objective economic_substance it is void for tax purposes see klamath f 3d pincite to have economic_substance a transaction must satisfy three factors failure to satisfy the objective economic realities inquiry is sufficient to void the epsolon options for tax purposes for the sake of thoroughness we will examine whether petitioners satisfy the subjective inquiries of business_purpose and nontax motivation b subjective business_purpose inquiry the second and third klamath factors while enumerated separately overlap and derive from the same subjective inquiry of a subjectively genuine business_purpose or some motivation other than tax_avoidance southgate master fund f 3d pincite accordingly we address the two factors together taxpayers are not prohibited from seeking tax benefits in conjunction with seeking profits for their businesses id taxpayers who act with mixed motives of profits and tax benefits can satisfy the subjective test id pincite for purposes of the subjective inquiry tax-avoidance considerations cannot be the taxpayer’s sole purpose for entering into a transaction 761_f3d_484 5th cir that a taxpayer enters into a transaction primarily to obtain tax benefits does not necessary invalidate the transaction under the subjective inquiry 277_f3d_778 5th cir rev’g 113_tc_214 however t he existence of a relatively minor business_purpose will not validate a transaction if ‘the business_purpose is no more than a façade’ humboldt shelby holding corp subs v commissioner at quoting 201_f3d_505 d c aff’g t c memo respondent asserts that mr tucker engaged in the fx transaction for the sole purpose of avoiding income_tax that he owed upon the exercise of his wr stock_options petitioners counter that mr tucker’s admitted desire for tax savings does not negate his other motivations for entering into the fx transaction --profit and diversification petitioners claim mr tucker’s primary motivation was profit in an effort to show his profit motives petitioners characterize mr tucker’s investment in the fx transaction as relatively small and describe the chance of profit as very substantial and the dollar_figure profit potential amount as very large over a short_period on brief petitioners analogize mr tucker’s tax strategy to a double bacon cheeseburger--equating the dollar_figure million expected tax benefits to the two hamburger patties and the dollar_figure profit potential to the bacon--and urge us to believe that he bought it for the bacon the record however indicates otherwise mr tucker did not implement the options for a genuine business_purpose rather he entered into the epsolon options for the sole purpose of reducing his income_tax mr tucker’s efforts to participate in other tax strategies before ultimately engaging in the fx transaction including the short options strategy before kpmg terminated the strategy upon the issuance of notice_2000_44 supra and the quadra forts transaction before its financing fell through belie mr tucker’s claim that his motivations were anything other than tax savings mr tucker did not approach the fx transaction as a normal investment but rather approached it as a tax-avoidance strategy despite his extensive experience in the field of finance mr tucker a former ceo of a publicly traded financial services company attempts to portrait himself as an unsophisticated investor for the fx transaction he relied entirely on the advice of his tax adviser kpmg without any review of his own into the investment potential of the sligo llc or epsolon options his interactions with kpmg cast doubt on his purported profit motivation for engaging in the fx transaction kpmg approached mr tucker in the spring of with the idea of a tax solution to mitigate the income_tax from the anticipated exercise of the wr stock_options mr tucker decided to pursue a short options strategy and then exercised his wr stock_options on date shortly thereafter the irs issued notice_2000_44 supra and kpmg terminated its short options strategy kpmg sought an alternative_tax solution for mr tucker which also fell through in mid-december at the 11th hour mr speiss sought approval from kpmg’s tax leadership to create a customized tax solution for mr tucker mr speiss sought assistance from helios alpha and dgi to orchestrate a tax solution that involved an elaborate array of steps including newly created entities tax elections and the acquisition of offsetting foreign_currency digital option spreads for the sole purpose of generating a multimillion-dollar ordinary_loss in the final two weeks of the tax_year kpmg arranged the fx transaction to ensure the amount of the generated tax losses would be sufficient to offset mr tucker’s income from the wr stock_options they completed the transaction in a short time during the final two weeks of the tax_year for the purpose of avoiding taxes owed for that year after two other failed attempts at tax-avoidance transactions mr tucker’s testimony attempts to put a positive spin on the economic realities of the transaction testifying that he knew that the fx transaction was riskier than his typical investments and that he sought to diversify into riskier investments in actuality mr tucker should have expected the investment to be a failure as he knew that the epsolon and sligo llc option transactions each had a chance of losing money mr tucker claims a diversification motive and made other investments of less than dollar_figure million at the time of the fx transaction per kpmg’s advice in an attempt to show his nontax profit motives however the record shows that the purpose of those investments was to protect against irs penalties and not to diversify mr tucker’s additional investments do not imbue the fx transaction with tax-independent considerations moreover the epsolon entity served no business_purpose other than tax_avoidance at the time he acquired epsolon mr tucker did not intend to conduct any legitimate business or investment activities through epsolon epsolon was a shelf corporation established by tax_shelter promoters mr tucker’s decision to enter into the fx transaction was solely tax motivated and did not have a genuine business_purpose regardless of his purported desire for profit and diversification mr tucker executed a transaction that was structured for tax savings and not to make a profit we note that even had petitioners established a nontax or genuine business_purpose for the epsolon options such motivation would not have been sufficient to satisfy the conjunctive factor test for economic_substance as set forth by the court_of_appeals for the fifth circuit the epsolon options lacked any practical objective economic_effect iv accuracy-related_penalties sec_6662 provides that a taxpayer may be liable for a penalty on the portion of an underpayment_of_tax attributable to a substantial_understatement_of_income_tax negligence or disregard of rules or regulations or any substantial_valuation_misstatement sec_6662 and b and a substantial_valuation_misstatement occurs if the value of any property or the adjusted_basis of any property claimed on an income_tax return is or more of the correct amount sec_6662 sec_1_6662-5 income_tax regs if the valuation misstatement is or more of the correct amount the misstatement is considered a gross_valuation_misstatement and the penalty increases to sec_6662 the sec_6662 penalties do not apply if taxpayers demonstrate they acted with reasonable_cause and in good_faith sec_6664 in the deficiency_notice respondent determined in the alternative that petitioners are liable for the and accuracy-related_penalties for negligence a substantial_understatement_of_income_tax a substantial_valuation_misstatement or a gross_valuation_misstatement there is no stacking of penalties sec_1_6662-2 income_tax regs while more than one basis for the sec_6662 penalty may exist the maximum allowed penalty i sec_40 id the gross_valuation_misstatement penalty would apply in this case on the basis of petitioners’ claimed inflated basis in the sligo stock sec_6662 to allow for the epsolon option losses to pass through sligo to petitioners’ tax_return mr tucker had to establish a sufficient basis in his sligo stock which he did through a basis-inflation transaction using offsetting option positions in the sligo llc basis component which petitioners have since conceded mr tucker bought and sold yen put options through sligo llc with gross premiums of dollar_figure million and dollar_figure respectively and then contributed these positions to sligo by transferring his sligo llc ownership to sligo mr tucker paid a net premium of only dollar_figure on the yen options but claimed a stock basis of dollar_figure million the gross premium of the purchased yen put option mr tucker did not reduce his sligo basis by the premium received for the sold yen put option arguing that the sold yen put option was a contingent_liability that did not reduce s_corporation basis under sec_358 and d petitioners have conceded this issue and now maintain that mr tucker’s basis is limited to cash contributions he made to sligo during petitioners allege that amount to be dollar_figure even if we assume that mr tucker had a basis in sligo equal to dollar_figure his reported basis of dollar_figure million exceeded that amount by more than big_number far in excess of the threshold required for the gross_valuation_misstatement penalty to apply petitioners argue that they are not liable for the accuracy-related_penalty because they acted with reasonable_cause and in good_faith in reporting their tax_liability we determine whether a taxpayer acted with reasonable_cause and in good_faith on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs a taxpayer’s reliance on the advice of an independent professional may constitute reasonable_cause and good_faith the advice must be based on all pertinent facts and circumstances and the law as it relates to those facts and circumstances and must not be based on any unreasonable factual or legal assumptions id para c we have summarized the requirements for the reasonable reliance on professional advice as the professional is a competent tax adviser with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir a taxpayer’s education and business experience are relevant to the determination of whether the taxpayer acted with reasonable reliance on an adviser and in good_faith sec_1_6664-4 income_tax regs the supreme court recognized in 469_us_241 that a taxpayer exercises o rdinary business care and prudence when he reasonably relies on a professional’s advice on matters beyond the taxpayer’s understanding a taxpayer need not challenge an independent and qualified adviser seek a second opinion or monitor advice on the provisions of the code id as the supreme court noted in boyle most taxpayers are not competent to discern error in the substantive advice of an accountant or attorney to require the taxpayer to challenge the attorney would nullify the very purpose of seeking the advice of a presumed expert in the first place id advice need not be written and includes any communication that provides advice on which the taxpayer relied directly or indirectly sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id para b the focus of the reasonable_cause defense is on the taxpayer’s knowledge not the adviser’s knowledge southgate master fund f 3d pincite the reasonableness of any reliance depends on the quality and objectivity of the advice klamath f 3d pincite reliance on an adviser is not reasonable or in good_faith when the taxpayer knew or should have known that the adviser had an inherent conflict of interest see 66_f3d_729 5th cir aff’g in part rev’g in part tcmemo_1994_228 137_tc_8 neonatology assocs p a v commissioner t c pincite taxpayers cannot in good_faith rely on the advice of a promoter of a tax_shelter transaction however the definition of a promoter is not clear from case law we have stated that a promoter is someone who participated in the structuring of the tax_shelter transaction offered to numerous clients or otherwise has a financial interest or profits from the transaction 136_tc_67 aff’d 684_f3d_84 d c cir tigers eye trading llc v commissioner tcmemo_2009_121 an adviser is not a promoter when he has a long-term and continual relationship with the client- taxpayer does not give unsolicited advice regarding the tax_shelter advises the client only within his field of expertise and not because of his regular involvement in the tax_shelter transactions follows his regular course of conduct in rendering his advice and has no stake in the transaction besides his regular hourly rate ltd v commissioner t c pincite citing 132_tc_347 there is no bright-line_test for determining whether an adviser is a promoter see am boat co v united_states 583_f3d_471 7th cir we must also consider a taxpayer’s right to structure his affairs in a way that minimizes tax and to seek tax_advice to accomplish that result the reasonable_cause defense does not require the taxpayer to correctly anticipate the legal consequences that the court will attach to the underlying facts of the transaction southgate master fund f 3d pincite we find that mr tucker is not liable for the sec_6662 penalty on the basis of his reliance on mr schorr of kpmg mr tucker had a long-term relationship with both kpmg and mr schorr whom he viewed as a friend mr schorr introduced and recommended mr speiss kpmg had prepared petitioners’ returns for years without audit mr tucker had recommended mr schorr to manage the wr executive program when it was created mr tucker did not solicit or initiate the contemplation of a tax strategy mr tucker believed that kpmg was offering its services as part of the wr executive program which waddell reed established to ensure that waddell reed’s executives were in compliance with tax law mr tucker had informed kpmg that he did not want to engage in a transaction that would subject him to irs scrutiny because of concern for his professional reputation and career and the potential impact on waddell reed’s reputation as its ceo after the issuance of notice_2000_44 supra mr tucker was adamantly against participating in such a transaction kpmg repeatedly assured mr tucker that notice_2000_44 supra did not apply to the fx transaction mr tucker believed that kpmg would protect his interests as kpmg had done when it terminated the short options strategy in response to notice_2000_44 supra mr tucker believed that kpmg would not recommend an abusive_tax_shelter and kpmg’s withdrawal of the short options strategy after the issuance of notice_2000_44 supra confirmed this he testified that kpmg’s withdrawal of the short options strategy made me feel better accordingly when kpmg recommended the fx transaction mr tucker believed it was a legitimate tax planning solution because of his past experiences mr tucker did not expect that kpmg would recommend an abusive_tax_shelter kpmg offered the fx transaction to only a limited number of individuals three waddell reed executives including mr tucker mr tucker viewed kpmg’s actions with respect to the fx transaction as an integral part of kpmg’s normal_tax planning advice on the basis of his longstanding relationship with kpmg kpmg’s role in the wr executive program and his representations to kpmg that he did not want to engage in a tax strategy that could jeopardize waddell reed’s or his own reputation within the financial services industry in fact waddell reed engaged kpmg to assist its senior executives in financial and tax planning in part to protect waddell reed’s reputation in the financial services industry at kpmg’s recommendation mr tucker made dollar_figure million in investments separate from the fx transaction to protect himself from irs penalties at the time of the fx transaction kpmg was one of the largest accounting firms in the united_states mr tucker viewed mr schorr as a preeminent person for coordinating tax_return compliance and tax and financial planning mr tucker believes kpmg misled him he was forced to resign as ceo of waddell reed and is no longer employable in the financial services industry in the end mr tucker lost his position at waddell reed because of his participation in the fx transaction and received a large settlement from kpmg for his lost future compensation we note that in our order dated date we found that mr tucker’s representations in his arbitration proceeding against kpmg support his assertion that he relied on the advice he received from kpmg in good_faith because of mr tucker’s long relationship with mr schorr he was less likely to question kpmg’s advice while mr tucker was motivated to reduce his income_tax_liability he consistently represented to kpmg that he did not want to put his own reputation or career on the line as a result of a tax scheme when kpmg recommended the fx transaction mr tucker believed in good_faith that it was not abusive accordingly we find that the sec_6662 penalty is not applicable mr schorr was a competent tax professional and had access to all necessary and accurate information about the fx transaction through his employment with kpmg mr schorr did not have a financial interest in the fx transaction as a tax_shelter promoter would while kpmg increased its fee above its initial fee mr schorr did not financially benefit from the increase mr tucker knew that mr speiss at kpmg created the fx transaction as a customized tax solution to mitigate his income_tax yet he did not understand that mr speiss’ involvement created an inherent conflict of interest with his longstanding relationship with mr schorr and kpmg as his return preparer mr schorr also credibly testified that he did not believe mr speiss’ involvement created a conflict of interest further kpmg indicated to mr tucker that brown wood could provide independent legal advice with respect to the fx transaction mr tucker did not view kpmg as the promoter of a tax_shelter for a number of reasons including his longstanding relationship with kpmg kpmg’s role in the wr executive program and his statements to kpmg that he did not want to engage in a tax strategy that could jeopardize waddell reed’s or his own reputation within the financial services industry he considered his main contact at kpmg mr schorr to be a friend who would look out for his best interests mr tucker believed that kpmg would protect his interests as it had done when it terminated the short options strategy kpmg withdrew the short options strategy as abusive and mr tucker believed that kpmg would not recommend another potentially_abusive_transaction mr tucker credibly testified that kpmg’s withdrawal of the short options strategy strengthened his trust in kpmg and his decades-old relationship with mr schorr we place little weight on mr tucker’s failure to review certain documents relating to the fx transaction as a senior executive mr tucker depended heavily on his personal assistant we do not view mr tucker’s following his normal practices when dealing with his taxes as a failure of good_faith or reasonable diligence as a senior executive mr tucker had a management style of delegating to people whom he trusted having his administrative assistant open and read emails relating to the fx transaction was consistent with mr tucker’s normal business practice likewise we do not find the fact that mr tucker did not read notice_2000_44 supra himself to preclude a finding of reasonable reliance on his adviser respondent argues that mr tucker should have read notice_2000_ supradollar_figure mr tucker who had experience with insurance tax matters in the early part of his career left the tax field in and focused entirely on the 13lehman brothers’ new account forms which mr tucker did not read also mentioned notice_2000_44 2000_2_cb_255 financial services industry mr tucker relied on kpmg because he believed that he would not understand the technical tax implications of the fx transaction despite his background c p a license and law degree mr tucker had little understanding of the complicated tax issues involved in the fx transaction we do not base our finding of mr tucker’s reasonable_cause and good_faith on the brown wood opinions mr tucker did not receive at least one of the brown wood opinions before petitioners filed their joint_return did not read either opinion and had limited direct communication with brown wood attorneys there is no evidence that mr tucker directly paid any fees to brown wood for the opinions moreover the promoter group provided drafts of the opinions to brown wood the reasonable_cause defense depends on the particular facts and circumstances of each case in this case we find that petitioners have established that they met the requirements of the reasonable_cause defense and find that they are not liable for the sec_6662 penaltydollar_figure mr tucker made a sufficient good-faith effort to assess his income_tax and reasonably 14respondent argues that mr tucker’s statements in the arbitration proceeding against kpmg are admissions that prevent him from establishing reasonable_cause here we disagree as we held in our order dated date denying respondent’s motion for summary_judgment relied on mr schorr’s professional advice to find otherwise would require taxpayers to challenge their attorneys seek second opinions or try to independently monitor their advisers on the complex provisions of the code in reaching our holdings herein we have considered all arguments made and to the extent not mentioned we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent on the deficiency and for petitioners on the penalty
